                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


IN RE:                                              Case Nos.:


LEAVE OF ABSENCE REQUEST                            l:18-cr-0055, D. Hall
KURT A. WORTHINGTON                                 l:18-cv-00192, J. Hamm

June 3, 2019 and June 4, 2019;
June 10, 2019 through June 4, 2019;
June 24, 2019 through June 28, 2019;
July 10, 2019 through July 12, 2019; and
July 18, 2019 through July 19, 2019.


                                            ORDER


       Upon consideration of the Motion for Leave of Absence filed by Kurt A. Worthington,

attorney in the above-cited cases, for the dates of June 3, 2019 and June 4, 2019; June 10, 2019

through June 4, 2019; June 24, 2019 through June 28, 2019; July 10, 2019 through July 12,2019;

and July 18, 2019 through July 19, 2019, for vacations out of state; same is hereby GRANTED.

       This                                        ,2019.




                                            J. RANDAlTT-n^, Cl^lEF JUDGE
                                            UNITEWiATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA
